 1
 2
 3
 4
 5
 6
 7
 8                                         UNITED STATES DISTRICT COURT
 9
                                         EASTERN DISTRICT OF CALIFORNIA
10
11   DWIGHT LARRY BRADFORD,                                       )   Case No.: 1:17-cv-01601-LJO-SKO (PC)
                                                                  )
12                     Plaintiff,                                 )   ORDER REFERRING THE CASE TO POST-
                                                                  )   SCREENING ADR PROJECT AND STAYING
13          v.                                                    )   THE CASE FOR 90 DAYS
                                                                  )
14   SHERMAN, et al.,                                             )
                                                                  )
15                     Defendants.                                )
                                                                  )
16
17          When at least one Defendant has been served or appeared, the Court is referring all post-
18   screening, civil rights cases filed by pro se inmates to the Post-Screening Alternative Dispute
19   Resolution Project to attempt to resolve cases more quickly and less expensively. Defense counsel
20   from the Office of the California Attorney General has agreed to participate in this pilot project. No
21   defenses or objections are waived by participation.
22          As set forth in the screening order, the Court has found Plaintiff has stated at least one
23   cognizable civil rights claim. Thus, the Court STAYS this action for 90 days to allow the parties to
24   investigate Plaintiff’s claims, meet and confer and participate in a settlement conference.
25          There is a presumption that all post-screening civil rights cases assigned to the
26   undersigned will proceed to settlement conference.1 However, if after investigating Plaintiff’s claims
27
28
            1
                If the case does not settle during the stay, Court will set a deadline for the responsive pleading at the conference.

                                                                      1
 1   and speaking with Plaintiff, and after conferring with defense counsel’s supervisor, counsel finds in
 2   good faith that a settlement conference would be a waste of resources,2 defense counsel may move to
 3   opt out of this pilot project.
 4            Within 35 days, the assigned Deputy Attorney General SHALL contact the Courtroom
 5   Deputy Clerk at WKusamura@caed.uscourts.gov, to schedule the settlement conference. If the
 6   settlement conference cannot be set quickly due to the court’s calendar, the parties may seek an
 7   extension of the initial 90-day stay.
 8            Based upon the foregoing, the Court ORDERS:
 9            1.       This action is STAYED for 90 days to allow the parties an opportunity to settle their
10   dispute before a responsive pleading is filed, or the discovery process begins. No other pleadings or
11   other documents may be filed in this case during the stay. The parties SHALL NOT engage in formal
12   discovery, but they may jointly agree to engage in informal discovery.
13            2.       Within 30 days from the date of this order, the parties SHALL file the attached
14   notice, indicating their agreement to proceed to an early settlement conference or whether they believe
15   settlement is not achievable at this time. In addition, they SHALL indicate whether they object to the
16   undersigned conducting the settlement conference.
17            3.       Within 35 days from the date of this order, the assigned Deputy Attorney General
18   SHALL contact this court’s Courtroom Deputy Clerk at WKusamura@caed.uscourts.gov, to schedule
19   the settlement conference;
20            4.       If the parties settle their case during the stay of this action, they SHALL file a Notice
21   of Settlement as required by Local Rule 160;
22            5.       The Clerk of the Court SHALL serve via email, copies of: a. Plaintiff’s Second
23   Amended Complaint (Doc. 18), b. the Second Screening Order (Doc. 17), c. Plaintiff Statement
24   Dismissing State Law Claims (Doc. 23), and d. this order to Supervising Deputy Attorney General
25   Christopher Becker, and copy of this order to ADR Coordinator Sujean Park;
26   ///
27
28            2
                By way of guidance, if the defense intends to file an exhaustion motion and believes in good faith that it has a
     significant chance of success, this would be a likely circumstance where the opt-out provision should be employed.

                                                                   2
 1            6.      The parties are reminded of their obligation to keep the court informed of any changes
 2   of addresses during the stay and while the action is pending. Changes of address must be reported
 3   promptly in a separate document entitled “Notice of Change of Address.” See L.R. 182(f).
 4
 5   IT IS SO ORDERED.
 6
 7
     Dated:        June 27, 2019                                  /s/   Sheila K. Oberto            .
                                                        UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         3
 1
 2
 3
 4
                                     UNITED STATES DISTRICT COURT
 5
                                    EASTERN DISTRICT OF CALIFORNIA
 6
 7
     DWIGHT LARRY BRADFORD,                               Case No.: 1: 17-cv-01601-LJO-SKO (PC)
 8
                     Plaintiff,
 9                                                        NOTICE REGARDING EARLY
              v.                                          SETTLEMENT CONFERENCE
10
     SHERMAN, et al.,
11
                     Defendants.
12
13
              As required by the Court’s order:
14
15
              1.     The party or counsel for the party signing below, agrees that there is a good chance that
16
     an early settlement conference will resolve this action and wishes to engage in an early settlement
17
     conference.
18
                     Yes     ____          No      ____
19
20
              2.     The party or counsel for the party signing below, agrees the assigned Magistrate Judge
21
     may conduct the settlement conference.
22
                     Yes     ____          No      ____
23
24
     Dated:
25
                                                                  ________________________________
26                                                                Plaintiff or Counsel for Defendants
27
28

                                                          4
